                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DORETTA FLEMING, et al.                         CIVIL ACTION

                    v.                          N0.19-2926

DREW WARREN, ESQ. and JEFFREY
KILLINO, ESQ.

                                          ORDER
        AND NOW, this 10th day of October 2019, upon considering Defendants Drew Warren,

Esquire's and Jeffrey Killino, Esquire's Motion to dismiss (ECF Doc. No. 14) the first amended

Complaint (ECF Doc. No. 10), and for reasons in the accompanying Memorandum, it is

ORDERED Defendants' Motion (ECF Doc. No. 14) is GRANTED and the Clerk of Court shall

close this case.
